945 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James HARRIS, Plaintiff-Appellant,v.Tom OSIER, Assistant Deputy Warden, Bruce Forstrom,Assistant Deputy Warden, Tom Laitinen, AssistantDeputy Warden, Defendants-Appellees.
No. 91-1408.
United States Court of Appeals, Sixth Circuit.
Oct. 1, 1991.

1
Before MILBURN and SUHRHEINRICH, Circuit Judges, and JORDAN, District Judge.*

ORDER

2
This pro se Michigan prisoner appeals the district court's summary judgment dismissing his civil rights complaint filed under 42 U.S.C. § 1983.   He includes a request for appointment of counsel in his brief.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon consideration, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
James Harris maintained that defendant prison officials deprived him of due process by placing him in administrative segregation pursuant to a change in his security classification.   He alleged that the change in classification was arbitrary and unlawful because a major misconduct charge based on the same conduct was dismissed.


4
Upon review, we conclude that summary judgment was proper.   See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).   Even if, as Harris alleged, defendants deviated from state policy and procedures by seeking reclassification, defendants did not violate his federal constitutional right to procedural due process.   See Brandon v. District of Columbia Bd. of Parole, 823 F.2d 644, 649 (D.C.Cir.1987).


5
Accordingly, the request for appointment of counsel is denied and the district court's summary judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Leon Jordan, U.S. District Judge for the Eastern District of Tennessee, sitting by designation